Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The scope of the pending claims is interpreted as follows:
Claims 1-20 are given their broadest reasonable interpretation.
Claims 15-18 recite “A computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith.” Examiner notes applicant’s explicit definition1 as excluding ineligible subject matter. 
Double Patenting
Claim 3 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,726,584. This is a statutory double patenting rejection.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim(s) 1-2, 4-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-18 of U.S. Patent No. 10,726,584 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Although the claims at issue are not identical, they are not patentably distinct from each other because the corresponding claims of ‘584 are narrower in scope than ‘396 each limitation is disclosed in a corresponding dependent claim as shown in the tables below.
Table 1 below shows an example claim mapping between the present application and U.S. Patent No. 10,726,584
Table 2 below lists corresponding claims between the present application and U.S. Patent No. 10,726,584
Table 1. Example Claim Mapping
16/855,396
10,726,584
1. A computer-implemented method comprising: 

receiving, by a computer device, and from a head position sensor, head position information that indicates a position of a user's head; 

receiving, by the computer device, and from an eye position sensor, eye position information that indicates a position of a sensed eye of the user; 







transmitting, by the computer device, the eye image data to a wearable device worn by the user.


receiving, by a computer device, and from a head position sensor, head position information that indicates a position of a user's head; 

receiving, by the computer device, and from an eye position sensor, eye position information that indicates a position of a sensed eye of the user; 

receiving, by the computer device, and from a personality insight database, personality information about the user; 



transmitting, by the computer device, the eye image data to a wearable device worn by the user.


Table 2. Corresponding Claims
16/855,396
10,726,584
1
1
2
2
3
1
4
3
5
4
6
5
7
6
8
7
9
8
10
9
11
10
12
11
13
12
14
19
15
13
16
14
17
15
18
16
19
17
20
18


A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Use of  indicates a limitation is not explicitly disclosed by the reference alone.
Claim(s) 1-2, 4-12, 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grau (US 2018/0158246) in view of Chen (US 2018/0004478)

Grau discloses a computer-implemented method comprising: 

    PNG
    media_image1.png
    389
    544
    media_image1.png
    Greyscale

receiving, by a computer device, and from a head position sensor (e.g. tracking camera 818), head position information that indicates a position of a user's head (Grau, ¶ 73: “coordinates of the user's face is represented by an axis 810…The external camera 820 may have an axis 818.”); 
receiving, by the computer device, and from an eye position sensor (e.g. internal eye tracking cameras 806, 808), eye position information that indicates a position of a sensed eye of the user (Grau, ¶ 73: “a user 802 is wearing an HMD 804 that has internal cameras 806 and 808, one for each eye…each internal camera has its own axes 812 or 814 which both may be registered to an HMD axis 816… The external camera 820 may have an axis 818.”)
producing, by the computer device, eye image data that represents a desired image of an eye of the user based on the head position information and the eye position information left eye, nose, etc.) and an avatar head model are used to render the parameterized avatar by a parameterized avatar unit 433 that also then may mold the internal camera images to the parameterized avatar. The parameterized avatar model uses the available data from the outside sensors (RGB or RGB-D cameras) to form a representation of the user's head at the time.”) 
(Fig. 4; ¶ 49: “The scene with the avatar, or now a complete frame or image, may be provided to a display controller 446 that may be part of the image processing unit 410 or the HMD 404, and controls the display of the final images on the internal display(s) on the HMD. Other variations are possible where the final images are alternatively or additionally displayed on any other displays such as a computer, smartphone, TV, and so forth.”)
Grau suggests but does not explicitly disclose transmission.  However, Chen discloses the same field of endeavor and discloses variations on transmitting including a PC to HMD and cloud rendering (See Fig. 1 and ¶¶ 29-31):

    PNG
    media_image2.png
    642
    851
    media_image2.png
    Greyscale

Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use transmission.  As disclosed by Chen, cloud and PC assistance with rendering were known alternatives as of the effective filing date and serve the same purpose of rendering for display.  Therefore one of ordinary skill in the art would select transmission depending on the desired system configuration. 
Claim 2
Grau suggests but does not explicitly disclose updating the eye image data based on at least one selected from the group consisting of: a change in the head position information, and a change in the eye position information.
However as disclosed by Chen, 

    PNG
    media_image3.png
    449
    840
    media_image3.png
    Greyscale


Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to adjust the image relative to head and eye changes.  The motivation would have been to convey user expressions to improve immersion. 

Claim 4
Grau further discloses further comprising receiving, by the computer device, environment information regarding a current environment of the user, wherein the producing eye image data is based on the environment information (Grau, ¶ 33: “The external camera 306 may be positioned to capture just the head, head and shoulder, or whole body of the user although many variations may be used.”)
Claim 5
Grau does not explicitly disclose, but Chen makes obvious updating the eye image data based on at least one selected from the group consisting of: a change in the head position information, a change in the eye position information, and a change in the environment information (Chen, ¶ 59: “When one or more facial features change, such changes reflecting 
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to adjust the image relative to head and eye changes.  The motivation would have been to convey user expressions to improve immersion. 
Claim 6
Grau does not explicitly disclose, but Chen makes obvious wherein the eye image data represents an eye of the user other than the sensed eye (Chen, ¶ 48: “In both of the implementations, the gaze tracking camera 312 is not only used to track the gaze direction of the user but also to detect the HMD user's emotions expressed in the eyes and other facial features that are behind the HMD. In alternate implementations, one or more inward facing cameras (not shown) may be employed, in addition to the gaze tracking camera 312, to capture additional images or videos of the user's expressions including changes to the user's expressions expressed via one or more facial features (e.g., user's eyes, nose, etc.) that are behind the HMD.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to adjust the image relative to head and eye changes.  The motivation would have been to convey user expressions to improve immersion. 
Claim 7
 wherein the eye image data represents the sensed eye (Chen, ¶ 48: “In both of the implementations, the gaze tracking camera 312 is not only used to track the gaze direction of the user but also to detect the HMD user's emotions expressed in the eyes and other facial features that are behind the HMD. In alternate implementations, one or more inward facing cameras (not shown) may be employed, in addition to the gaze tracking camera 312, to capture additional images or videos of the user's expressions including changes to the user's expressions expressed via one or more facial features (e.g., user's eyes, nose, etc.) that are behind the HMD.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to adjust the image relative to head and eye changes.  The motivation would have been to convey user expressions to improve immersion. 
Claim 8
Grau further discloses wherein the eye position information is an angular inclination of the sensed eye (Garu, ¶ 39: “one approach, external images taken while the user was wearing the HMD are provided to the 3D head model unit 422, while external images taken of the user in various poses and eye gaze directions without the user wearing the HMD are provided relatively directly to an appearance model unit 424 albeit first via a registration unit 424. Alternatively, the 3D head model (formed by unit 422) also may be based on external images of the user without the user wearing the HMD.”)
Claim 9
Grau does not explicitly disclose, but Chen makes obvious further comprising receiving, by the computer device, eye condition information that indicates a condition of the sensed eye 
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to adjust the image relative to head and eye changes.  The motivation would have been to convey user expressions to improve immersion. 
Claim 10
Grau does not explicitly disclose, but Chen makes obvious further comprising predicting, by the computer device, an emotional state of the user based on the eye condition information (Chen, ¶ 48: “In one implementation, the user's emotions expressed via the user's eyes, portion of the nose, and other facial features that are hidden behind the HMD, are captured as images by the gaze tracking camera 312 and forwarded to an image rendering module 323 for further processing. In another implementation, the user's emotions and other facial features are captured as video by the gaze tracking camera 312 and forwarded to a video rendering module 322. In both of the implementations, the gaze tracking camera 312 is not only used to track the gaze direction of the user but also to detect the HMD user's emotions expressed in the eyes and other facial features that are behind the HMD”)

Claim 11
Grau does not explicitly disclose, but Chen makes obvious wherein the eye condition information includes at least one selected from the group consisting of: eye redness, presence of tears (Fig. 4E), and pupil size (Chen, ¶ 48: “In one implementation, the user's emotions expressed via the user's eyes, portion of the nose, and other facial features that are hidden behind the HMD, are captured as images by the gaze tracking camera 312 and forwarded to an image rendering module 323 for further processing. In another implementation, the user's emotions and other facial features are captured as video by the gaze tracking camera 312 and forwarded to a video rendering module 322. In both of the implementations, the gaze tracking camera 312 is not only used to track the gaze direction of the user but also to detect the HMD user's emotions expressed in the eyes and other facial features that are behind the HMD”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to adjust the image relative to head and eye changes.  The motivation would have been to convey user expressions to improve immersion. 
Claim 12
Grau suggests but does not explicitly disclose software provided as a service in a cloud environment.  However, Chen discloses the same field of endeavor and discloses variations on transmitting including a PC to HMD and cloud rendering (See Fig. 1 and ¶¶ 29-31):

    PNG
    media_image2.png
    642
    851
    media_image2.png
    Greyscale

Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to use transmission.  As disclosed by Chen, cloud and PC assistance with rendering were known alternatives as of the effective filing date and serve the same purpose of rendering for display.  Therefore one of ordinary skill in the art would select transmission depending on the desired system configuration. 
Claim 15
The same teachings and rationales in claim 1 are applicable to claim 15.
Claim 16
Grau suggests but does not explicitly disclose further comprising program instructions executable by the computing device to cause the computing device to receive environment information regarding a current environment of the user, wherein the eye image data is produced based on the environment information (Chen, ¶ 34: “For example, the intensity of lights, or a rate of blinking, may increase when the intensity of gameplay increases. In this manner, a person external to the user may view the lights on the HMD 102 and understand that the user is actively engaged in intense gameplay, and may not wish to be disturbed at that moment.”)

Claim 17
Grau suggests but does not explicitly disclose wherein the environment information includes brightness of the current environment of the user (Chen, ¶ 34: “For example, the intensity of lights, or a rate of blinking, may increase when the intensity of gameplay increases. In this manner, a person external to the user may view the lights on the HMD 102 and understand that the user is actively engaged in intense gameplay, and may not wish to be disturbed at that moment.”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to adjust the image relative to head and eye changes.  The motivation would have been to convey user expressions to improve immersion. 
Claim 19
The same teachings and rationales in claim 1 are applicable to claim 19.

Claim(s) 13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grau (US 2018/0158246) in view of Chen (US 2018/0004478) and Chen (US 2018/0174370)(Chen ‘370)

Claim 13
Grau does not explicitly disclose, but Chen ‘370 makes obvious wherein the receiving from a head position sensor, the receiving from an eye position sensor, and the transmitting to a wearable device are performed over a dedicated cosmetic channel of a telecommunication network (Chen ‘370, ¶ 16, 32, 142: “FIG. 12 is an illustrative diagram of an example big eyes filter flow chart… some of the implementations described herein may demonstrate a cloud-based face beautification solution for platforms that do not themselves have GPUs including such a face beautification (FB) pipe… Example wireless networks include…cellular networks”)
Before the effective date of this application, it would have been obvious to one of ordinary skill in the art to provide a cosmetic channel.  As disclosed by Chen ‘370: “When taking still images, users might desire for some levels of control over their appearance. Such desire has lead to face beautification apps being one of the most popular apps for smart phones.  Video sharing and conferencing has been increasingly used with the pervasive usage of smart phone. However, many of the existing apps for smart phones are designed for off-line image processing or might not work with out limited features in a video mode.” (Chen, ¶¶ 3-4).  Therefore one of ordinary skill in the art would consider a telecommunications channel to provide real time adjustment to user images.
Claim 18
The same teachings and rationales in claim 13 area applicable to claim 18.
Claim 20
The same teachings and rationales in claim 13 are applicable to claim 20.
	Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Saragih (US Patent 10,636,192) discloses additional tracking of facial features (See Fig. 6).


    PNG
    media_image4.png
    712
    628
    media_image4.png
    Greyscale


	Allowable Subject Matter
Claim(s) 3,14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M GRAY whose telephone number is (571)272-4582.  The examiner can normally be reached on Monday through Friday, 9:00am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN M GRAY/Primary Examiner, Art Unit 2611                                                                                                                                                                                                        












    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (Specification, ¶ 21)(“ A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.”)